Citation Nr: 9921615	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 1971, 
including a tour of duty in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Montgomery, Alabama, 
Regional Office (RO), which confirmed a 30 percent rating 
evaluation for the veteran's service connected PTSD.  

Entitlement to service connection for PTSD was originally 
established by rating action dated in August 1994, wherein a 10 
percent evaluation was assigned.  By rating action dated in 
November 1995, the RO determined that the veteran was entitled to 
an increased evaluation of 30 percent.  Thereafter, the veteran 
requested that his claim be reopened and that he be awarded an 
increased evaluation.

This matter was previously before the Board in October 1998, but 
was Remanded for additional development.  The requested 
development having been completed, the case is returned for 
appellate review.


FINDING OF FACT

The veteran's PTSD is manifested by flashbacks, nightmares, 
insomnia, depression, irritability, blunted affect, and social 
withdrawal, and incomplete auditory hallucinations.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD has been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.7, Diagnostic Codes 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
instant claim is plausible.  The Board finds that no further 
development of the record is necessary before appellate 
disposition is completed.  All records of treatment indicated by 
the veteran have been associated with the claims file.  In 
addition, he was recently examined by the VA and the report of 
the examination has been made part of the records on file.  The 
veteran has not indicated that there are any other records that 
should be obtained prior to further review on appeal.  
Accordingly, the duty to assist has been met.

Where entitlement to VA compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42 (1998), 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran seeks a disability rating higher than that currently 
in effect for his service connected PTSD.  That disorder is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 9411 of the Schedule for Rating Disabilities.  38 C.F.R. 
Part 4.

Under Diagnostic Code 9411, when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to require 
continuous medication, a noncompensable evaluation is 
appropriate.

A 30 percent evaluation is warranted when occupational and social 
impairment is found with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is available under the Schedule where there 
is total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

VA outpatient treatment records dated from 1995 to September 1998 
show that the veteran received intermittent treatment and for 
PTSD.  During this time period he veteran reported that he was 
very irritable, that he had a violent temper, that he experienced 
nightmares, flashbacks, crying spells, depression, forgetfulness, 
anxiety, and isolation.  

Private medical records dated from July 1997 to September 1997 
show that the veteran reported experiencing insomnia, flashbacks, 
nightmares, social isolation and withdrawal.  The examiner 
indicated that the veteran was being treated by prescription 
medication.

The veteran was hospitalized at a private facility in August 1998 
for suicidal behavior while intoxicated.  The veteran was 
reported to be marginally cooperative due to the level of his 
intoxication.  He reported feeling extremely depressed, getting 
discouraged and feeling hopeless about his emotional condition.  
He stated that he was feeling so bad that he didn't want to live 
any more because nothing seemed to help. His intelligence was 
said to be at least average, but his judgment was impaired and 
insight was fair.  It was indicated that the veteran had a high 
risk for suicidal behavior because of the past multiple suicidal 
attempts.  The diagnosis was Axis I: Major depression, recurrent 
with psychotic features; alcohol abuse; and PTSD.  The current 
Global Assessment of Functioning (GAF) code was 35-40.  On 
discharge the veteran was to receive follow-up therapy on an 
outpatient basis.

A VA medical record dated in August 1998 shows that the veteran 
reported flashbacks, difficulty sleeping, auditory 
hallucinations, depressed mood and anxious mood.  The diagnosis 
was Axis I: PTSD with a GAF of 50.

The veteran underwent a VA examination in December 1998.  The 
veteran reported having symptoms associated with PTSD since his 
return from Vietnam.  He indicated that he has not had any formal 
job since 1984 as he was unable to concentrate and he had been 
experiencing nightmares, flashbacks and depression.  He also 
stated that he did not get along with anybody with whom he 
worked.  The veteran indicated that he had been married twice and 
had one child that was grown.  His second marriage was to his 
present wife of eighteen years.  He reported that he didn't have 
a social life and that he didn't care about it.  He stated that 
he just stayed in his room all day, has no friends, and drinks by 
himself.  He noted that he started to drink upon his return from 
Vietnam.  He reported that he spent most of his time in his room 
just sitting.  He indicated that he does not go to parties and 
cannot stand to be around people.  He stated that he doesn't even 
care to see his son or grandchildren, even over the holidays.  He 
indicated that he and his wife sleep in separate rooms, that they 
do not have sex, and that she was scared when he had his 
nightmares and flashbacks, which usually involve Vietnam.

He complained of Vietnam being in his head all the time and that 
he could not concentrate on anything other than Vietnam.  He 
indicated that at times he just wanted to blow his brains to 
pieces.  He stated that he often tries to drink enough alcohol, 
which would be fatal, but that he gets knocked out before 
reaching that amount.  

The examination revealed that the veteran was alert, fairly 
cooperative but very guarded.  He wore dark glasses all through 
the interview.  He was tense but almost had a flat affect that 
did not change during the interview.  His speech was clear but it 
tended to be monotone with minimal elaborations.  He admitted to 
incomplete auditory hallucinations.  He admitted to feeling 
suspicious all of the time and that he could not trust anyone 
except for his wife.  His orientation was good and memory was 
fair for remote but poor for recent.  The veteran was unable to 
do simple calculations or abstraction and his insight into his 
problem was poor.  His judgment was fair though he admitted to 
being impulsive when upset.  He denied active suicidal or 
homicidal ideations.  The diagnosis was Axis I: Severe PTSD with 
a GAF of 50.  The examiner opined that the veteran was severely 
incapacitated by his symptoms of PTSD and therefore he would be 
unable to hold a productive type of employment.

To summarize, the current medical evidence reflects that the 
veteran experiences persistent symptoms associated with the PTSD, 
including flashbacks, nightmares, insomnia, depression, 
irritability, blunted affect, and social withdrawal.  During the 
recent VA examination, admitted to auditory hallucinations.  
Additionally the veteran indicated that he has been unable to 
work since 1984.  The VA examiner indicated that the PTSD was 
severe in nature.  The record also reflects that the veteran has 
been receiving treatment for PTSD over the prior several years.

A GAF rating is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness."  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed.1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).

As indicated above, a private medical record dated in August 1998 
revealed a GAF of 35-40 which suggests some impairment in reality 
testing or communication or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Thereafter, a VA outpatient treatment record 
dated in August 1998 and the most recent VA examination dated in 
December 1998 each showed a GAF of 50 indicating serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.

In view of the persistence and severity of symptoms and findings 
associated with the service connected PTSD, particularly as they 
affect the veteran's ability to work an interact socially, it is 
the Board's judgment that the degree of disability resulting from 
the PTSD more nearly approximates the criteria for the 70 percent 
rating. to 38 C.F.R. § 4.7 (1998).  However, this same evidence 
does not reflect that a rating in excess of 70 percent is 
warranted.  The recent VA examination showed no evidence of 
active suicidal or homicidal ideation.  He was oriented, alert, 
cooperative and coherent.  His speech was clear and his judgment 
was fair. The current findings do not demonstrate total 
occupational and social impairment. 

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board has found no section 
that provides a basis upon which to assign a higher disability 
evaluation for the reasons discussed herein.


ORDER

Entitlement to a 70 percent rating evaluation for PTSD is 
granted, subject to the legal provisions governing the payment of 
monetary awards.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

